Title: Thomas Jefferson: Estimate for Milldam, ca. 5 July 1822, 5 July 1822
From: Jefferson, Thomas
To: 

Estimate for milldamstretchers. 10. of 40 f. each reach across the river8. tier of them (4. on each side)80. treestiers 50. to each course x 4 courses200. tyerseach of the 80 stretchers will give 1.80120. more  f long, 5. to a tree120.24. trees200.104. treesthestone pens10. f. wide, 4 f. deepinter dam2. f12. f. or 4 yds wide.each yard running measure =5⅓ yards133. yards66644710 cubic yds stone
                        
                    